DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 11/15/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 11/15/2022. In particular, the scope of original claim 1 has been narrowed and therefore,  the following action is properly made final. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 4 recites that the compound represented by Formula (1) has a structure represented by the following Formula (2-1) or (Formula (2-2) and the recitation of Formulas (2-1) and (2-2), i.e.

    PNG
    media_image1.png
    126
    162
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    133
    192
    media_image2.png
    Greyscale

renders the scope of the claim indefinite for the following reasons. For Formula (2-1), claim 4 recites that Rs1 represents a substituent, n1 represents an integer of 0 to 3; Rs11 and Rs12, Rs11 and Rs1, and Rs12 and Rs1 may be bonded to each other to form a ring. Claim 1, from which claim 4 depends, recites Formula (1) as: 

    PNG
    media_image3.png
    185
    325
    media_image3.png
    Greyscale
,
and recites that Ra and Rb each represent an substituent, m1 and m2 represent an integer of 0 to mA and 0 to mB, respectively. Claim 1 further recites that Ra and A are bonded to each other to form a ring or Rb and B are bonded to each other to form a ring. Thus, when substituents Ra or Rb are present in Formula (1), i.e. m1 or m2 is an integer greater than zero (0), the substituent is required to form a ring with either ring A or ring B in Formula (1). However,  Formulas (2-1) and (2-2) in claim 4 recite amine-based substituents as well as the substituent Rs1, where Rs11 and Rs12, Rs11 and Rs1, and Rs12 and Rs1 may be bonded to each other to form a ring. Thus, claim 4 recites that the ring formation of the substituents is optional, while claim 1 requires that the substituents form a ring with either ring A or B. Accordingly, it is unclear how one can simultaneously possess a compound encompassed by claim 4 where ring formation between substituents is optional and still meet the requirements that the substituent Ra or Rb form a ring with either ring A or ring B recited in claim 1.

Claim 5 recites Formulas (2-1a), (2-1b), (2-1c), and (2-1d), i.e.

    PNG
    media_image4.png
    156
    613
    media_image4.png
    Greyscale
.
The recitation of Formulas (2-1a) and (2-1b) renders the scope of the claim indefinite for the following reasons. Claim 5 recites that Rs2 to Rs4 each independently represent a hydrogen or a substituent, Rs13 and Rs14 each independently represent an alkyl group, an aryl group or a heteroaryl group and A1 to A4 each independently represent a ring including a nitrogen atom. Claim 1, from which claim 5 depends, recites Formula (1) as:

    PNG
    media_image3.png
    185
    325
    media_image3.png
    Greyscale
,
and recites that Ra and Rb each represent an substituent, m1 and m2 represent an integer of 0 to mA and 0 to mB, respectively. Claim 1 further recites that Ra and ring A are bonded to each other to form a ring or Rb and ring B are bonded to each other to form a ring. Thus, when substituents Ra or Rb are present in Formula (1), i.e. m1 or m2 is an integer greater than zero (0), the substituent is required to form a ring with either ring A or ring B in Formula (1). However,  Formulas (2-1a) and (2-1b) in claim 5 recite amine-based substituents as well as the substituent Rs2 to Rs4, which do not bond to together in such a way that the substituents form a ring with either ring A or ring B in Formula (1) in claim 1. Accordingly, it is unclear how one can simultaneously possess a compound encompassed by claim 5 where ring formation between substituents does not occur and still meet the requirements that the substituent Ra or Rb form a ring with either ring A or ring B recited in claim 1.

Claim 6 recites a compound given by Formula (1a), i.e.

    PNG
    media_image5.png
    200
    377
    media_image5.png
    Greyscale
,
which renders the scope of the claim indefinite for the following reasons. Claim 6 recites that Rs5 and Rs6 each independently represent a substituent, n1a and n1b each independently represent an integer 0 to 3, Rs21 to Rs24 each independently represent an alkyl group, an aryl group, or a heteroaryl group, and Rs21 and Rs22, Rs23 and Rs24, Rs21 and Rs5, Rs22 and Rs5, Rs23 and Rs6, and Rs24 and Rs6 may be bonded to each other to form a ring. Claim 1, from which claim 6 depends, recites Formula (1) as: 

    PNG
    media_image3.png
    185
    325
    media_image3.png
    Greyscale
,
and recites that Ra and Rb each represent an substituent, m1 and mb represent an integer of 0 to mA and 0 to mB, respectively. Claim 1 further recites that Ra and A are bonded to each other to form a ring or Rb and B are bonded to each other to form a ring. Thus, when substituents Ra or Rb are present in Formula (1), i.e. m1 or m2 is an integer greater than zero (0), the substituent is required to form a ring with either ring A or ring B in Formula (1). However,  Formula (1a) in claim 6 recites amine-based substituents as well as the substituent Rs5 and Rs6, where Rs21 and Rs22, Rs23 and Rs24, Rs21 and Rs5, Rs22 and Rs5, Rs23 and Rs6, and Rs24 and Rs6 may be bonded to each other to form a ring. Thus, claim 6 recites that the ring formation of the substituents is optional, while claim 1 requires that the substituents form a ring with either ring A or B. Accordingly, it is unclear how one can simultaneously possess a compound encompassed by claim 6 where ring formation between substituents is optional and still meet the requirements that the substituent Ra or Rb form a ring with either ring A or ring B as recited in claim 1.

Allowable Subject Matter
Claims 1-3 and 7-19 are allowable over the “closest” prior art Suzuki et al (JP 60169453, cited on IDS filed on 4/1/2020, see English language translation attached to the previous Office Action) and Zhu et al (US 2003/0087172) for the reasons set forth below.

Regarding claim 1, Suzuki et al discloses the following compound (Formula 1):

    PNG
    media_image6.png
    252
    735
    media_image6.png
    Greyscale
,
where R1 and R2 are alkyl groups and R3 is -SO2-R5, where R5 is a phenyl group substituted with a hydroxy group (OH) (Page 8). This compound corresponds to recited Formula 1, i.e.

    PNG
    media_image3.png
    185
    325
    media_image3.png
    Greyscale
,
where Ra and Rb are substituents. Claim 1 recites that Ra and Rb each represent an substituent, m1 and m2 represent an integer of 0 to mA and 0 to mB, respectively. Claim 1 further recites that Ra and A are bonded to each other to form a ring or Rb and B are bonded to each other to form a ring. Thus, when substituents Ra or Rb are present in Formula (1), i.e. mA or mB is an integer greater than zero (0), the substituent is required to form a ring with either ring A or ring B in Formula (1).However, in the compound disclosed by Suzuki the substituents corresponding to Ra and Rb in recited Formula (1) are not disclosed as forming a ring wither either ring A or ring B as required by the present claims. Accordingly, the reference does not disclose or suggest the resin composition as required by instant claim 1.

Regarding claim 18, Suzuki et al discloses the following compound (Formula 1):

    PNG
    media_image6.png
    252
    735
    media_image6.png
    Greyscale
,
where R1 and R2 are alkyl groups and R3 is -SO2-R5, where R5 is a phenyl group substituted with a hydroxy group (OH) (Page 8). This compound corresponds to recited Formula 1, i.e.

    PNG
    media_image3.png
    185
    325
    media_image3.png
    Greyscale
,
where Ra and Rb are substituents; the integers m1 and m2 are one (1); rings A and B are benzene, i.e. aromatic hydrocarbon rings. The groups Y1 and Y2 are both given by recited Formula (Y-2), i.e.
-X11-L11-X12-L12-Z11,
where X11 is -SO2-; and L11, X12 and L12 are single bonds. The group Z11 corresponds to R5 in the reference and is a hydroxy substituted phenyl, i.e. a phenol. This substituent does not correspond to any of Formulas (Z-1), (Z-3), (Z-4) and (Z-6) as required by claim 18. Accordingly, the reference does not disclose or suggest the resin composition as required by the present claims.

Regarding claim 19, Suzuki et al discloses a resin composition comprising polyester and the following compound charge generating agent of a electrophotographic photoreceptor:

    PNG
    media_image6.png
    252
    735
    media_image6.png
    Greyscale
,.
However, the reference does not disclose or suggest that the composition comprising a crosslinking compound as recited in the present claim.
	Zhu et al discloses a charge generating layer comprising a charge generating compound and a polymeric binder. However, the reference does not disclose that the charge generating layer comprises a crosslinking compound as recited in the present claims.
	In light of the above, it is clear that Suzuki et al and Zhu et al, either alone or in combination do not disclose or suggest the resin film as required by claim 19.

Response to Arguments
Applicant's arguments filed 11/15/2022 have been fully considered but are moot in light of the new grounds of rejection set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767